DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (US 2013/0311836) in view of Das et al. (US 2016/0381057).
Regarding claim 1, Hurst et al. (US 2013/0311836) teaches a method to monitor and modify user devices (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices [0006]), the method comprising: identifying one or more problems or potential problems with the user telecommunication device (i.e., an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device,  obviating the need for the consumer to return the perceived faulty device [0008]); and adjusting configuration of the user telecommunication device proactively to address the one or more problems or potential problems associated with the user telecommunication device (i.e., the portal may enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services [0066], [0076]); wherein the behavior of the user telecommunication device relates to an automatically determined pattern of use of a telecommunication service via the user telecommunication device, and wherein the health engine identifies a software error and instructs the user telecommunication device to install updated software before a next expected use of the telecommunication service by the user telecommunication device, so that the health engine modifies the user telecommunication device automatically before a user is aware of the one or more problems or potential problems (i.e., the solution may be automatically performed to remedy the fault. For example, identified malware may be automatically removed from the mobile device 104 in some example embodiments [0069]-[0070]…, the portal identifies a problem and instructs the system to load software automatically [0076]).
Hurst does not specifically teach detecting patterns in behavior of a user telecommunication device via a health engine.
However, the preceding limitation is known in the art of communications. Das teaches detecting anomalous application behavior. Various aspects may include detecting network communication activity of an application on a computing device, identifying one or more device states of the computing device, identifying one or more categories of the application, and determining whether the application is behaving anomalously based on a correlation of the detected network communication activity of the application, the identified one or more device states of the computing device, and the identified one or more categories of the application ([0002]-[0003], [0020].., The behavior observer module may also monitor software or other code that is downloaded by an application, computing device information accessed by and/or used by the application applications [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Das within the system Hurst in order determine whether the application is behaving anomalously based on whether the detected network communication activity of the application is consistent with a category of the application.
Regarding claim 2, Hurst in view of Das teaches all the limitations above. Hurst further teaches the user telecommunication device is a smartphone, the telecommunication service is a VoIP call, and the user behavior is related to user-initiated VoIP calls during a certain time period on weekdays (i.e., the computing device is smart phone in a wireless local area network connection.., a combination thereof comprises at least a portion of the internet [0027]-[0028], [0053], [0058]).
Regarding claim 3, Hurst in view of Das teaches all the limitations above. Hurst further teaches identifying the pattern of use of the telecommunication service by applying a clustering algorithm to behaviors of the user telecommunication device (i.e., identify trending issues, such as poorly behaving and malicious applications, applications that frequently crash, frequently encountered application-device incompatibility issues, conflicts between applications, and/or the like [0061]).
Regarding claim 4, Hurst in view of Das teaches all the limitations above. Hurst further teaches the health engine improves computer and network technology by reducing user calls to call centers by actively and remotely resolving the one or more problems or potential problems, thereby reducing costs of operating networks and reducing load on monitoring servers and IMS networks used in implementing TR-069 standards due to reduced network traffic related to errors (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices. As such, the mobile device support apparatus provided by some example embodiments provides proactive device monitoring to give mobile device users advance notice of and solutions for potential problems identified on their mobile devices [0005]-[0006]).

Claims 5-7, 9-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (US 2013/0311836) in view of Crockett et al. (US 2015/0111525).
Regarding claim 5, Hurst et al. (US 2013/0311836) teaches a method to monitor and modify user devices (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices [0006]), the method comprising: automatically identifying one or more problems or potential problems with the user device, wherein the problems or potential problems relate to the user device meeting the emergency telecommunication standards as applicable to IP Multimedia Subsystem (IMS) sessions (i.e., an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device,  obviating the need for the consumer to return the perceived faulty device [0008]); and via the health engine, adjusting at least one configuration proactively to address the one or more problems or potential problems associated with the user device, wherein the adjusting of the problems or potential problems relate to the user device meeting the emergency telecommunication standards before the user device initiates an IMS session (i.e., the portal may enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services [0066]..., the solution may be automatically performed to remedy the fault. For example, identified malware may be automatically removed from the mobile device 104 in some example embodiments [0069]-[0070]…, the portal identifies a problem and instructs the system to load software automatically [0076]).
Hurst does not specifically teach detecting, via a health engine, whether a user device is in compliance with emergency telecommunication standards.
However, the preceding limitation is known in the art of communications. Crockett teaches systems and devices for providing emergency assistance to a user with an electronic communication device.  One such method includes, determining if an emergency service is compliant with an emergency service standard.. A computing device for providing assistance to a user in an emergency may include an emergency call detecting module, a compliance determining module,  an emergency service and emergency service database querying modules, and location presenting module which may include a dictating module [0020]-[0021], [0023]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Crockett within the system Hurst in order to query the database to discover that the PSAP complies with emergency standard which allow the computing device to receive text message with location information when the emergency service user makes an emergency call.
Regarding claim 6, Hurst in view of Crockett teaches all the limitations above. “the emergency telecommunication standards include E911 emergency standards of the Third Generation Partnership Project (3GPP), and wherein the adjusting of the at least one configuration includes determining an address or geolocation where an IMS session is initiated such that an E911 operator can determine a geographic location of the user device” could have been derived by one of ordinary skill in the art from the combination of Hurst in view of Crockett wherein Crockett disclose a computing device compliant with an emergency in order to accurately display the user’s location to the user ([0020]-[0021]).
Regarding claim 7, Hurst in view of Crockett teaches all the limitations above. “the identifying includes determining, via the health engine, that a physical address associated with a user of the user device is needed, and, wherein the adjusting of the at least one configuration includes receiving, via the health engine, an alternative address from the user through user input to determine an actual location of the user device” could have been derived by one of ordinary skill in the art from the combination of Hurst in view of Crockett wherein Crockett disclose a computing device compliant with an emergency in order to accurately display the user’s location to the user ([0020]-[0021]).
Regarding claim 9, Hurst in view of Crockett teaches all the limitations above. Hurst further teaches the health engine improves computer and network technology by reducing user calls to call centers by actively and remotely resolving the one or more problems or potential problems, thereby reducing costs of operating networks and reducing load on monitoring servers and IMS networks used in implementing TR-069 standards due to reduced network traffic related to errors (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices. As such, the mobile device support apparatus provided by some example embodiments provides proactive device monitoring to give mobile device users advance notice of and solutions for potential problems identified on their mobile devices [0005]-[0006]).
Regarding claim 10, Hurst in view of Crockett teaches all the limitations above. Hurst further teaches adjusting the configuration proactively comprises instructing the user telecommunication device to install updated software before a next expected use of the telecommunication service by the user telecommunication device (i.e., the portal may enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services [0076]).
Regarding claim 11, Hurst et al. (US 2013/0311836) teaches At least one non-transitory computer-readable medium, carrying instructions, which when executed by at least one processor monitors and modifies user devices (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices [0006]), the instructions when executed caused the processor to: automatically identify one or more problems or potential problems with the user device, wherein the problems or potential problems relate to the user device meeting the emergency telecommunication standards as applicable to IP Multimedia Subsystem (IMS) sessions (i.e., an intelligent engine capable of automatically identifying device performance issues and/or determining the cause of a consumer's complaint about their device's behavior and performance and, where possible, to automatically repair the device,  obviating the need for the consumer to return the perceived faulty device [0008]); and via the health engine, adjust at least one configuration proactively to address the one or more problems or potential problems associated with the user device, wherein the adjust of the problems or potential problems relate to the user device meeting the emergency telecommunication standards before the user device initiates an IMS session (i.e., the portal may enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services [0066]..., the solution may be automatically performed to remedy the fault. For example, identified malware may be automatically removed from the mobile device 104 in some example embodiments [0069]-[0070]…, the portal identifies a problem and instructs the system to load software automatically [0076]).
Hurst does not specifically teach detect, via a health engine, whether a user device is in compliance with emergency telecommunication standards.
However, the preceding limitation is known in the art of communications. Crockett teaches systems and devices for providing emergency assistance to a user with an electronic communication device.  One such method includes, determining if an emergency service is compliant with an emergency service standard.. A computing device for providing assistance to a user in an emergency may include an emergency call detecting module, a compliance determining module,  an emergency service and emergency service database querying modules, and location presenting module which may include a dictating module [0020]-[0021], [0023]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Crockett within the system Hurst in order to query the database to discover that the PSAP complies with emergency standard which allow the computing device to receive text message with location information when the emergency service user makes an emergency call.
Regarding claim 12, Hurst in view of Crockett teaches all the limitations above. “the emergency telecommunication standards include E911 emergency standards of the Third Generation Partnership Project (3GPP), and wherein the adjusting of the at least one configuration includes determining an address or geolocation where an IMS session is initiated such that an E911 operator can determine a geographic location of the user device” could have been derived by one of ordinary skill in the art from the combination of Hurst in view of Crockett wherein Crockett disclose a computing device compliant with an emergency in order to accurately display the user’s location to the user ([0020]-[0021]).
Regarding claim 13, Hurst in view of Crockett teaches all the limitations above. “the identifying includes determining, via the health engine, that a physical address associated with a user of the user device is needed, and, wherein the adjusting of the at least one configuration includes receiving, via the health engine, an alternative address from the user through user input to determine an actual location of the user device” could have been derived by one of ordinary skill in the art from the combination of Hurst in view of Crockett wherein Crockett disclose a computing device compliant with an emergency in order to accurately display the user’s location to the user ([0020]-[0021]).
Regarding claim 15, Hurst in view of Crockett teaches all the limitations above. Hurst further teaches the health engine improves computer and network technology by reducing user calls to call centers by actively and remotely resolving the one or more problems or potential problems, thereby reducing costs of operating networks and reducing load on monitoring servers and IMS networks used in implementing TR-069 standards due to reduced network traffic related to errors (i.e., a mobile device support apparatus configured to provide for remote monitoring and/or diagnostics for mobile devices. As such, the mobile device support apparatus provided by some example embodiments provides proactive device monitoring to give mobile device users advance notice of and solutions for potential problems identified on their mobile devices [0005]-[0006]).
Regarding claim 16, Hurst in view of Crockett teaches all the limitations above. Hurst further teaches adjust the configuration proactively comprises instructing the user telecommunication device to install updated software before a next expected use of the telecommunication service by the user telecommunication device (i.e., the portal may enable a user to invoke diagnostics, get a device health check, check the status of previously identified problems, instruct the system to load software automatically, request backups of a mobile device, remotely control a mobile device, and/or perform other support services [0076]).
Allowable Subject Matter
Claims 8 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643